DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 12 and 13, the recitation “the winding length” lacks positive antecedent basis in the claims. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (U.S. Patent no. 10,008,734 B2)

With respect to claim 1, Lee et al disclose a method for winding a winding material 10 from a supply device 110 onto a winding body 120, having a non-circular cross section (figure 1 shows winding body having non-circular cross section),  of a winding machine 100, the method comprising: providing the winding material from the supply device; and winding the winding material provided from the supply device onto the winding body via at least one deflection roller (11, 140, 141, 150, 151, 152, 153); wherein an actual winding tension of the winding material is set to a setpoint winding tension depending on a position-dependent compensation signal, stored in a storage unit, for compensating a changeable free length, resulting from the non-circular cross section of the winding material, of the winding material between the at least one deflection roller and the winding body (col. 3, line 63 to col. 4, line 23). 

With respect to claim 2, Lee et al disclose the method as claimed in claim 1, wherein the actual winding tension of the winding material is regulated to the setpoint winding tension depending on the position- dependent compensation signal for compensating the changeable free length of the winding material between the at least one deflection roller and the winding body (col. 3, line 63 to col. 4, line 23).

With respect to claim 17, Lee et al disclose the method as claimed in claim 1, wherein the actual winding tension of the winding material is regulated to the setpoint winding tension depending on the position-dependent compensation signal for setting an actual tensile force acting on the winding material to a setpoint tensile force (col. 2, lines 53-60).

With respect to claim 18, Lee et al disclose the method as claimed in claim 1, wherein an actual torque acting on the winding material is regulated to a setpoint torque (it is understood that if the tensile force is regulated then so is the torque).

With respect to claim 19, Lee et al disclose the method as claimed in claim 1, wherein the actual winding tension of the winding material is regulated to the setpoint winding tension by at least one of (i) a rotational speed of the winding body and (ii) a setting unit (col. 2, lines 45-52).

With respect to claim 20, Lee et al disclose a non-transitory computer program product encoded with a computer program which, when executed by a controller 130 of a program-controlled apparatus, causes winding of a winding material 10 from a supply device 110 onto a winding body 120, having a non-circular cross section (see figure 1), of a winding machine 100, the computer program comprising: program code for providing the winding material from the supply device; and program code for winding the winding material provided from the supply device onto the winding body via at least one deflection roller (11, 140, 141, 150, 151, 152, 153); wherein an actual winding tension of the winding material is set to a setpoint winding tension depending on a position-dependent compensation signal, stored in a storage unit, for compensating a changeable free length, resulting from the non-circular cross section of the winding material, of the winding material between the at least one deflection roller and the winding body.

With respect to claim 21, Lee et al disclose a controller 130 for a winding machine, comprising: a regulation unit which is configured, utilizing at least one of (i) drives and (ii) a setting unit, the controller being configured to: operate such that provide a winding material provided from a supply device; and operate such that the winding material provided from the supply device is wound onto the winding body via at least one deflection roller (11, 140, 141, 150, 151, 152, 153) ; wherein an actual winding tension of the winding material is set to a setpoint winding tension depending on a position-dependent compensation signal, stored in a storage unit, for compensating a changeable free length, resulting from a non-circular cross section of the winding material, of the winding material between the at least one deflection roller and the winding body (col. 3, line 63 to col. 4, line 23).

With respect to claim 22, Lee et al disclose a winding machine 100 for winding a winding material 10, comprising: a supply device 110for providing the winding material; a winding body 120 having a non-circular cross section (see figure 1); and a controller 130 having a regulation unit which is configured, during winding of the winding material provided from the supply device onto the winding body via at least one deflection roller (11, 140, 141, 150, 151, 152, 153), to set an actual winding tension of the winding material to a setpoint winding tension depending on a position-dependent compensation signal, stored in a storage unit, for compensating a changeable free length, resulting from the non-circular cross section of the winding material, of the winding material between the deflection roller and the winding body (col. 3, line 63 to col. 4, line 23).

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the position-dependent compensation signal is calculated depending on a respective determined position of the winding body for a simulated winding cycle consisting of a number of rotations of the winding body and is stored in a table of the storage unit. Claims 7 and 9-16 depend either directly or indirectly from claim 3.

Claim 4 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the position-dependent compensation signal is calculated depending on a respective determined position of the winding body for a simulated winding cycle consisting of a number of rotations of the winding body and is stored in a table of the storage unit.

Claim 5 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the position-dependent compensation signal is calculated depending on a respective determined position of the winding body for a simulated winding cycle consisting of a number of rotations of the winding body prior to the winding material being wound onto the winding body and is stored in a table of the storage unit.  Claim 8 depends from claim 5. 

Claim 6 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the position-dependent compensation signal is calculated depending on a respective determined position of the winding body for a simulated winding cycle consisting of a number of rotations of the winding body prior to the winding material being wound onto the winding body and is stored in a table of the storage unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seifert is cited to disclose a winding system with a deflecting roller and control unit to set a tension that acts on the material to be wound. Ogertschnig is cited to disclose a coil winding device having a deflection roller and a wire tension regulator for coil winding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/